The opinion of the Court was delivered ly


Mr. Justice Gantt.

Motions of this kind, are directed to the discretion of tlid court, which should be exercised so as to preserve the spirit and intendment of't-he rule, without an essential violation of what is due to justice and right; Here a double action was brought, where one might have sufficed; and the principal irithte note, John' Miller, whose duty it was to protect h'is security from inconvenience and loss, has testified to facts which au-thorise the conclusion, that injustice will be done unless the indulgence asked for be granted by the Court;
The court aré of opinion that the application made for leave to enter an appearance in the Cáse for Charles Mil - ler. was reasonable under existing circumstances; The presiding. judge acquiesces in the view now taken by the courts; and the motion to reverse the-decision made below,, and for *400leave to enter an appearance for the defendant, Charles Miller, is allowed to prevail.
Harrison and Earle, for motion.
Davis and Lewis, contra.
.Richardson, Huger, and Johnson, Justices, concurred'.
Colcock, dissenting.